Electronically Filed
                                                     Supreme Court
                                                     SCWC-12-0000711
                                                     12-JAN-2017
                                                     03:54 PM
                         SCWC-12-0000711

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


              TITLE GUARANTY ESCROW SERVICES, INC., 

      a Hawaiʻi corporation, Respondent/Plaintiff-Appellee, 


                                v.

        WAILEA RESORT COMPANY, LTD., a Hawaiʻi corporation,

     Respondent/Defendant, Cross-Claim Defendant, Cross-Claim

                        Plaintiff-Appellee, 


                               and 


     MICHAEL J. SZYMANSKI, Petitioner/Defendant, Cross-Claim

 Plaintiff, Cross-Claim Defendant, Third-Party Plaintiff, Third-

             Party Counterclaim Defendant-Appellant, 


                               and 


 ADOA-SHINWA DEVELOPMENT CORPORATION, a Hawaiʻi corporation, and

      SHINWA GOLF HAWAIʻI CO., LTD., a Hawaiʻi corporation,

         Respondents/Third-Party Defendants, Third-Party

                   Counterclaimants-Appellees. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

            (CAAP-12-0000711; CIVIL NO. 02-1-0352(2)) 


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and

Circuit Judge Castagnetti, in place of Recktenwald, C.J., recused) 


          Petitioner/Defendant, Cross-Claimant, Third-Party

Plaintiff, Third-Party Counterclaim Defendant-Appellant Michael
J. Szymanski’s Application for Writ of Certiorari, filed

December 2, 2016, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, January 12, 2017.

                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson
                                /s/ Jeannette H. Castagnetti




                                2